

EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into as of February 15,
2014 (the “Effective Date”) between Communications Infrastructure Investments,
LLC, a Delaware limited liability company (“CII”), Zayo Group, LLC, a Delaware
limited liability company (“Zayo” and collectively with CII, the “Company”) and
Daniel P. Caruso (the “Executive”) (each of the foregoing individually a “Party”
and collectively the “Parties”).
WHEREAS, the Company wishes to continue to employ the Executive and the
Executive wishes to remain employed by the Company, in each case, on the terms
and conditions set forth herein;
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:
1.Term. Since 2006, the Executive has been employed by the Company, which
employment shall continue during the Term (as defined below) pursuant to the
terms and conditions of this Agreement. The term of the Executive’s employment
hereunder shall be deemed to have commenced on November 1, 2013 and shall end on
July 2, 2017 (the “Term”), unless earlier terminated pursuant to Section 5
hereof. During the Term, the Executive will devote substantially all of his
business time and use his best efforts to advance the business and welfare of
the Company and its subsidiaries and affiliates. The foregoing, however, shall
not preclude the Executive from serving on civic or charitable boards or
committees, managing personal investments, or continuing the Permitted
Activities (as defined in Section 6 below), so long as any such activities do
not interfere with the performance of the Executive’s responsibilities
hereunder.
2.Position. During the Term, the Executive shall serve as Chief Executive
Officer of the Company, and shall report directly to the Board of Managers of
the Company (the “Board”). During the Term, the Executive shall also serve in
such other capacities as may be reasonably requested from time to time by the
Board consistent with the Executive’s position and shall render such other
services for the Company as the Board may from time to time reasonably request
and as shall be consistent with the Executive’s position and responsibilities.
3.Cash Compensation and Employee Benefits.
(a)Cash Compensation. Effective as of the beginning of the Term and continuing
through October 31, 2014, the Executive shall receive a base salary at a rate of
$400,000 per annum, which shall be paid in accordance with the customary payroll
practices of the Company (the “Base Salary”). The Executive and the Company
hereby agree to negotiate in good faith the terms and conditions of Executive’s
cash compensation (including both base salary and annual cash-based incentive
compensation) to be effective November 1, 2014. In the event that the Company
and the Executive cannot agree on a new cash compensation program by September
15, 2014 (to be effective November 1, 2014), either (i) the Company and the
Executive shall agree to (A) engage Pearl Meyer & Partners (“PM&P”) or another
mutually acceptable nationally recognized compensation consulting firm, whose
fees shall be paid by the Company, to recommend a cash compensation for

1



--------------------------------------------------------------------------------



the Executive to be effective November 1, 2014, and (B) adopt the cash
compensation program recommended by the compensation consulting firm OR (ii) if
the Board determines not to engage a compensation consulting firm in accordance
with clause (i) hereof, the Executive’s employment shall be deemed terminated
without Cause in accordance with Section 5(c) as of November 1, 2014 and the
Executive shall be entitled to the benefits described in Section 5(c) and shall
be released from all of the covenants set forth in Section 6.
(b)Participation in Benefit Plans. During the Term, the Executive shall be
entitled to receive all perquisites and participate in all benefit plans and
programs maintained by the Company that are available generally to its senior
executives; provided, however, that the Executive’s right to participate in such
plans and programs shall not affect the Company’s right to amend or terminate
the general applicability of such perquisites, plans and programs. The Company
may, in its sole discretion and from time to time, amend, eliminate or establish
additional benefit programs as it deems appropriate.
(c)Expenses. The Company shall reimburse the Executive for all reasonable travel
and other business expenses incurred by him in the performance of his duties to
the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures.
4.Equity Compensation Awards.
(a)    Definitions. Capitalized terms used in this Section 4 and not otherwise
defined herein shall have the definitions ascribed to such terms in that certain
Fourth Amended and Restated Limited Liability Company Agreement of CII, dated
December 13, 2012, as amended from time to time (the “LLC Agreement”).
(b)    Prior Issuances. Prior to the Term, CII granted to Executive and, on
behalf of the Executive, to Bear Equity, LLC (“Bear Equity”) and Bear
Investments, LLLP (“Bear Investments” and collectively with the Executive and
Bear Equity, the “Founder Investors”), a number of Common Units and Preferred
Units of CII as described on Schedule A hereto on the issuance dates set forth
on Schedule A. These grants were made pursuant to (i) that certain Vesting
Agreement between CII and the Executive dated December 31, 2007, as amended from
time to time, (ii) that certain Vesting Agreement between CII, the Executive and
Bear Equity dated December 29, 2010, and (iii) that certain Vesting Agreement
between CII, the Executive and Bear Equity dated January 5, 2011 (collectively,
the “Vesting Agreements”). For the avoidance of doubt, each of the Common Units
issued to the Executive and Bear Investments is and has always been intended to
be treated as profits interests for federal income tax purposes.
(c)    Vesting Provisions. All of the Preferred Units granted to the Executive
and Bear Equity are fully vested as of the Effective Date. A portion of the
Common Units granted to the Executive and Bear Investments are vested as of the
Effective Date. The unvested portion of the Common Units granted to the
Executive and Bear Investments are subject to the corresponding vesting
provisions for such awards set forth on Schedule A. Except as set forth in
Section 5, the Common Units granted to the Founder Investors shall cease vesting
upon termination of the Executive’s employment with the Company for any reason
and any portion of the Common Units then unvested shall automatically, and
without any further action on the part of Executive or the

2



--------------------------------------------------------------------------------



Company, be forfeited and cease to exist as issued Common Units as of the Date
of Termination (as defined below); provided, that any distributions with respect
to such forfeited Common Units that have been held back shall be treated in
accordance with the LLC Agreement.
(d)    Sale of the Company. Notwithstanding any other terms and conditions in
this Section 4, upon the consummation of a Sale of the Company (as defined in
the LLC Agreement), provided that the Executive is employed by the Company or
any of its subsidiaries on the date of such Sale of the Company, the Founder
Investors shall immediately vest into 100% of the total Common Units issued to
such Founder Investor prior to the date of such Sale of the Company. However, if
the Board determines that the Sale of the Company also constitutes a Management
Control Acquisition, then Founder Investors will continue to vest in the Common
Units in accordance with Section 4(c) above and there will not be an
acceleration of vesting under such circumstances. “Management Control
Acquisition” means a Sale of the Company with respect to which (i) immediately
prior to such Sale of the Company, Daniel P. Caruso is serving the Company as
Chief Executive Officer and (ii) after giving effect to the consummation of the
Sale of the Company, Daniel P. Caruso is offered and accepts the opportunity to
serve as the Chief Executive Officer of the combined company resulting from such
Sale of the Company.
(e)    Repurchase Rights.
(i)Right to Repurchase. Upon the occurrence of any breach of this Agreement, the
LLC Agreement or the Nondisclosure and Developments Agreement, dated as of
December 29, 2010, between CII and the Executive (collectively the “Related
Agreements”) by any of the Founder Investors, CII or its designees
(collectively, the “Buyer”) shall have the right (in addition to exercising any
rights or remedies available to CII at law or in equity against any of the
Founder Investors) to purchase from the Founder Investors and their transferees
(collectively, the “Seller”), free and clear of all liens and encumbrances other
than pledges to secure obligations of CII or any subsidiary (“Liens”), any or
all vested Common Units and/or Preferred Units held by the Seller (collectively
referred to herein as the “Seller’s Units”), for a purchase price equal to Fair
Market Value (defined below) (the “Purchase Price”) and in accordance with the
terms specified below (the “Repurchase Rights”). The Repurchase Rights shall be
exercisable at any time by written notice from the Buyer to the Seller (the
“Purchase Notice”).
(ii)Closing of Sale.
(A)In the event that the Repurchase Right is exercised at the time of a Sale of
the Company (as defined in the LLC Agreement) or other arms-length third party
transaction involving a valuation of the assets or securities of CII and its
subsidiaries, for purposes of this Agreement, the “Fair Market Value” of each
Seller’s Unit shall mean (1) the total consideration that would be received by a
holder of such Seller’s Unit in such Sale of the Company or (2) deemed price per
Seller’s Unit based upon the valuation of the assets or securities of CII and
its subsidiaries in any other arms-length third party transaction. In any other
cases, for purposes of this Agreement, “Fair Market Value” of any Seller’s Unit
shall mean the total consideration that would be received by a holder of such
Seller’s Unit (without any premium or discount attributable to control, minority
interest or lack of liquidity for less than all Seller’s Units) upon the sale,
as of the date of the Purchase Notice, of all CII’s issued and outstanding
capital securities in a single transaction or series of related

3



--------------------------------------------------------------------------------



transactions to a buyer willing to pay the highest purchase price that would be
received in a sale conducted by a nationally recognized investment banking firm,
which buyer is under no compulsion to buy and the holders of such equity
securities are under no compulsion to sell, all parties having reasonable
knowledge of all relevant facts, with no minority interest discount being
applied and no other discount being applied for any other reason. The Fair
Market Value of the Seller’s Units shall be that which is negotiated by CII and
the Seller. If CII and the Seller fail to agree on the Fair Market Value within
thirty (30) days of the date of the Purchase Notice, then CII and the Seller
shall attempt to agree upon an appraiser to determine the Fair Market Value,
which such appraiser shall make such determination within thirty (30) days of
the date of such person’s engagement, and such determination shall govern. If
CII and the Seller do not, within such ten (10) day period, agree as to a single
appraiser, or if the appraiser appointed as provided above fails to determine
such Fair Market Value within thirty (30) days of the date of such person’s
engagement, then each of CII and the Seller, by notice to the other, shall
appoint one appraiser. If either CII or the Seller shall fail to appoint such an
appraiser within ten (10) days after the lapse of such 10 or 30 day period, as
applicable, then the appraiser appointed by the party that does so appoint an
appraiser shall make the determination of such Fair Market Value and such
determination shall govern. If two appraisers are appointed and they agree upon
such Fair Market Value, their joint determination shall govern. If said two
appraisers fail to reach agreement within thirty (30) days after the appointment
of the last appraiser to be appointed, the two appraisers selected shall
promptly select a nationally recognized investment banking firm to the be the
third appraiser. Such third appraiser shall, within fifteen (15) days following
such appraiser’s appointment, select one of the two other appraisals as
constituting Fair Market Value. All decisions of the appraiser(s) shall be
rendered in writing and shall be signed by the appraiser(s). The Fair Market
Value determined as herein provided shall be conclusive, final and binding on
the parties and shall be enforceable in any court having jurisdiction over a
proceeding brought to seek such enforcement. The cost of the Fair Market Value
determination shall be borne by CII.
(B)The consummation of any purchase and sale of the Seller’s Units under this
Section 4(e) shall, unless otherwise agreed in writing by the parties to such
transaction, shall occur on the thirtieth (30th) day following the date of the
Fair Market Value is determined, or such earlier date as Buyer shall specify.
The Purchase Price to be paid for the Seller’s Units to be purchased and sold
pursuant to this Section 4(e) shall be paid in immediately available funds. Upon
tender of payment of the Purchase Price for the Seller’s Units being purchased
as provided above, thereupon and without any further action on the part of any
person being necessary, all right, title and interest in and to the Seller’s
Units being purchased shall thereupon pass to the Buyer. Without limitation of
the foregoing, the parties and their transferees shall execute and deliver such
certificates and other documents and take such further action as the Buyer may
reasonably request in order to further evidence the purchase and sale of the
Seller’s Units as contemplated hereby.
(f)    Transfer Restrictions. Except for any Transfers (as defined in the LLC
Agreement) permitted in the LLC Agreement or other agreement entered into in
connection herewith or therewith, the Founder Investors shall not transfer any
Common Units or Preferred Units issued pursuant to the Vesting Agreements. Each
and every permitted transferee or assignee of Preferred Units or Common Units
granted to the Founder Investors shall be bound by and subject to all the terms
and conditions of this Agreement and the LLC Agreement on the same basis the
Founder

4



--------------------------------------------------------------------------------



Investor is bound. So long as this Agreement is in effect, no Transfer of any
Preferred Units or Common Units shall be effective unless such Transfer is made
pursuant to the terms of the LLC Agreement and the transferee agrees in writing
to be bound by, and subject to, the provisions of this Agreement upon the same
terms applicable to the transferors and to ensure that such transferees’
transferees shall be likewise bound. If any Transfer of Preferred Units or
Common Units is made contrary to the terms of this Agreement or the LLC
Agreement, such Transfer shall be null and void. In addition to any other legal
or equitable remedies it may have, CII may enforce its rights to specific
performance to the extent permitted by law and may exercise such other equitable
remedies then available to it. The Company may refuse for any purpose to
recognize any transferee who receives Preferred Units or Common Units contrary
to the provisions of this Agreement or the LLC Agreement as a member of CII.
(g)    Adjustments. If there shall be any change in the capital securities of
CII through merger, consolidation, reorganization, recapitalization, equity
distribution, division or multiplication of Units, exchange of Units, or the
like (any such event being an “Adjustment”), all the terms and provisions of
this Agreement shall be appropriately construed to give proportionate effect to
any new, additional, or different Units or securities issued or exchanged for or
in respect of the Preferred Units and/or Common Units issued to the Founder
Investors as a result of such Adjustment.
(h)    Vesting Agreements Superseded. The Executive (on his behalf and on behalf
of the Founder Investors) and CII hereby agree that the provision of this
Agreement (including Schedule A) are intended to and shall supersede the terms
of the Vesting Agreements from and after the Effective Date; provided, however,
that nothing herein shall be deemed to invalidate the prior issuance of the
Common Units and Preferred Units issued to the Executive and the Founder
Investors pursuant to the Vesting Agreements.
5.Termination of Employment. Subject to the further provisions of this Section
5, the Term and the Executive’s employment hereunder may be terminated by either
Party at any time and for any or no reason; provided, however, that the Company
and the Executive will be required to give written notice of any termination of
the Executive’s employment as set forth in this Section 5. Following the
Executive’s termination of employment by the Company for any reason, except as
set forth in this Section 5, the Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
(a)    Notice of Termination. Any termination or resignation of the Executive’s
employment by the Company or by the Executive, as applicable, under this Section
5 (other than termination of employment as a result of the Executive’s death)
shall be communicated by a written notice (a “Notice of Termination”) to the
other Party hereto (i) indicating whether the termination is for or without
Cause or the resignation is for or without Good Reason, (ii) indicating the
specific termination provision in this Agreement relied upon, (iii) with respect
to a termination by the Company for Cause or by reason of the Executive’s
resignation for Good Reason, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated (for the avoidance of doubt, no such
detail is required in the event of a termination without Cause or resignation
without Good Reason), and

5



--------------------------------------------------------------------------------



(iv) specifying a date of termination (the “Date of Termination”), which, if
submitted by the Executive, shall be thirty (30) days following the date of such
notice (or the first business day following the last day of any cure period, in
the case of Executive’s resignation for Good Reason, or such other date as
mutually agreed by the Company and the Executive).
(b)    Accrued Rights. Upon a termination of the Executive’s employment for any
reason, the Executive (or the Executive’s estate) shall be entitled to receive
the sum of the Executive’s Base Salary through the Date of Termination not
theretofore paid; any expenses owed to the Executive under Section 3; and any
amount arising from the Executive’s participation in, or benefits under, any
employee benefit plans, programs or arrangements (including without limitation,
any disability or life insurance benefit plans, programs or arrangements), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements (collectively, the “Accrued
Rights”).
(c)    Termination by the Company without Cause; Resignation For Good Reason;
Death. If the Executive’s employment shall be terminated by the Company without
Cause (and not by reason of Executive’s Disability), by the Executive for Good
Reason or as a result of the Executive’s death while employed by the Company,
then, in addition to the Accrued Rights, all of the Common Units granted to any
of the Founder Investors prior to the Date of Termination shall be deemed 100%
vested as of the Date of Termination and shall not be subject to forfeiture as a
result of such termination of employment.
For purposes of this Agreement, “Cause” means the Executive’s: (i) dishonesty of
a material nature with respect to the Company (including, but not limited to,
theft or embezzlement of the Company’s or any of its subsidiaries’ funds or
assets); (ii) conviction of, or guilty plea or no contest plea, to a felony
charge or any misdemeanor involving moral turpitude, or the entry of a consent
decree with any governmental body; (iii) noncompliance in any material respect
with any laws or regulations, foreign or domestic, affecting the operation of
the Company’s or any of its subsidiaries’ business, if such noncompliance is (a)
likely to have a material adverse effect on the Company or any of its
subsidiaries and (b) Executive had knowledge of such noncompliance, which
noncompliance, if reasonably susceptible to cure, is not cured within ten (10)
days of written notice thereof from the Board (or, if such noncompliance cannot
feasibly be cured within said 10 day period and the Executive has not cured such
noncompliance within a reasonable amount of time after using best efforts); (iv)
violation of any express direction or any rule, regulation or policy established
by the Board that is consistent with the terms of this Agreement, which
violation, if reasonably susceptible to cure, is not cured within ten (10) days
of written notice thereof from the Board (or, if such violation cannot feasibly
be cured within said 10 day period and the Executive has not cured such
violation within a reasonable amount of time after using best efforts), and if
such violation is likely to have a material adverse effect on the Company or any
of its subsidiaries; (v) material breach of this Agreement, which breach, if
reasonably susceptible to cure, is not cured within ten (10) days of written
notice thereof from the Board (or, if such material breach cannot feasibly be
cured within said 10 day period and the Executive has not cured such material
breach within a reasonable amount of time after using best efforts) or material
breach of the Executive’s fiduciary duties to the Company or any of its

6



--------------------------------------------------------------------------------



subsidiaries; or (vi) gross incompetence, gross neglect, or gross misconduct in
the performance of the Executive’s duties.
For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following events: (A) a substantial adverse change in the nature or scope of the
Executive’s responsibilities, authorities, powers, functions or duties attached
to the Executive’s position with the Company or any of its subsidiaries as of
the date of this Agreement; (B) the relocation of the offices at which the
Executive is principally employed to any other location that is more than 15
miles from Niwot, Colorado or 10 miles from Boulder, Colorado; or (C) the
Executive’s title as of the date of this Agreement is changed in any manner,
other than as a result of a promotion. Notwithstanding the foregoing, the
occurrence of any event specified in paragraphs (A), (B) or (C) shall not be
deemed to be “Good Reason” if (i) the Executive has approved in writing the
occurrence of such event, or (ii) the Executive fails to voluntarily terminate
his employment under this Agreement within sixty (60) days following such event.
(d)    Return of Property. Upon cessation of the Executive’s employment with the
Company for any reason, whether voluntary or involuntary, the Executive shall
immediately deliver to the Company (i) all physical, computerized, electronic or
other types of records, documents, proposals, notes, lists, files and any and
all other materials, including computerized and electronic information, that
refers, relates or otherwise pertains to the Company or any subsidiary of the
Company (or business dealings thereof) that are in the Executive’s possession,
subject to the Executive’s control or held by the Executive for others; and
(ii) all property or equipment that the Executive has been issued by the Company
or any subsidiary of the Company during the course of his employment or property
or equipment thereof that the Executive otherwise possesses, including any
computers, cellular phones, pagers and other devices. Notwithstanding the terms
of this Section 5(d), Executive will be authorized to retain ownership and
possession of his personal computer (currently, an Apple MacBook), smart phone
(currently, an Apple iPhone), and tablet (currently, an Apple iPad); provided
that Executive provides the Company with reasonable access to such devices for
the limited purpose of removing all business information relating to the Company
or any subsidiary of the Company. The Executive acknowledges that he is not
authorized to retain any physical, computerized, electronic or other types of
copies of any such physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files or materials, and is not authorized to
retain any other property or equipment of the Company or any subsidiary of the
Company. The Executive further agrees that the Executive will immediately
forward to the Company (and thereafter destroy any electronic copies thereof)
any business information relating to the Company or any subsidiary of the
Company that has been or is inadvertently directed to the Executive following
the Executive’s last day of the Executive’s employment. The provisions of this
Section 5(d) are in addition to any other written obligations on the subjects
covered herein that the Executive may have with the Company and its
subsidiaries, and are not meant to and do not excuse such obligations. Upon the
termination of his employment with the Company and its subsidiaries, the
Executive shall, upon the Company’s request, promptly execute and deliver to the
Company a certificate (in form and substance satisfactory to the Company) to the
effect that the Executive has complied with the provisions of this Section 5(d).

7



--------------------------------------------------------------------------------



(e)    Resignation of Offices. Promptly following any termination of the
Executive’s employment with the Company (other than by reason of the Executive’s
death), the Executive shall promptly deliver to the Company reasonably
satisfactory written evidence of the Executive’s resignation from all positions
that the Executive may then hold as an employee or officer of the Company or any
subsidiary of the Company.
6.Restrictive Covenants.
(a)    Restricted Period. For purposes of this Agreement, the “Restricted
Period” shall be the period from the Effective Date through July 2, 2017;
provided, that the Restricted Period shall automatically terminate upon a Sale
of the Company (as defined in the LLC Agreement). Notwithstanding the foregoing,
in the event the Executive’s employment with the Company or any of its
subsidiaries is terminated by the Company or any of its subsidiaries for any
reason other than for Cause or if the Executive voluntarily terminates his
employment with the Company or any of its subsidiaries for Good Reason,
including, but not limited to, by reason of death or disability, then the
Restricted Period shall immediately expire and be of no further force or effect.
For the avoidance of doubt, in the event the Executive’s employment with the
Company or any of its subsidiaries is terminated by the Company or any of its
subsidiaries for Cause or if the Executive voluntarily terminates his employment
with the Company or any of its subsidiaries for any reason other than Good
Reason, then the Restricted Period shall continue in full force and effect
following such termination of employment. Notwithstanding the foregoing, in the
event (i) prior to an Initial Public Offering (as defined in the LLC Agreement),
the Company issues additional Common Units (or other profits interests or
similar incentive equity in the Company) and the Executive fails to receive a
grant of at least twenty-five percent (25%) of such issuances (without the
Executive’s prior approval) or (ii) the Company elects and/or appoints a
Chairman of the Board other than the Executive (without the Executive’s prior
approval), then the Restricted Period shall immediately expire and the Executive
shall not thereafter be subject to any of the covenants set forth in this
Section 6 (however, if the Executive continues to be employed by the Company or
any of its subsidiaries, then the Restricted Period shall continue (and the
Executive shall remain subject to the covenants set forth in this Section 6) for
so long as the Executive’s employment with the Company or any of its
subsidiaries continues – after which such restrictions shall immediately
expire).
(b)    Agreement Not to Compete. During the Restricted Period, the Executive
agrees that the Executive will not, singly, jointly, or as a partner, member,
employee, agent, officer, director, stockholder, equity holder, lender,
consultant, independent contractor, or joint venturer of any other Person (as
defined in the LLC Agreement), or in any other capacity, directly, indirectly or
beneficially (except (i) as a passive holder of not more than five percent (5%)
of the outstanding stock of any company listed on a national securities
exchange, or actively traded in a national over-the-counter market, (ii) as a
passive participant in any venture capital fund where his interest therein does
not exceed five percent (5%) of the total capital commitments, (iii) as an
investor in EnVysion, (iv) as a director or owner of GTS Group (i.e. Consortium
1 S.a.r.l. and its affiliated companies), or (v) as a board member for up to two
(2) for-profit companies at any one time (provided that such for-profit
companies are not a Competing Business or material vendor to the Company)
(collectively, “Permitted Activities”)), own, manage, operate, join, control, or
participate in the ownership, management, operation or control of, or permit the
use of his name by, or work for, or provide

8



--------------------------------------------------------------------------------



consulting, financial or other assistance to, or be connected in any manner
with, a Competing Business within the Protected Territory. For purposes of this
Agreement, “Protected Territory” means, prior to the Date of Termination, the
world, and commencing on and after the Date of Termination, shall include the
United States and any other geographic area in which the Company or any of its
subsidiaries conducts business as of the Date of Termination, or has developed
an intention to conduct business in such geographic area on or before the Date
of Termination and for which the Company or any of its subsidiaries has prepared
or commissioned the preparation of a business plan or study on or before the
Date of Termination. For purposes of this Agreement, “Competing Business” means
any business engaged in owning or operating fiber networks.
(c)    Agreement Not to Solicit or Hire Employees. During the Restricted Period,
the Executive agrees that the Executive will not, singly, jointly, or as a
partner, member, employee, agent, officer, director, stockholder, equity holder,
lender, consultant, independent contractor, or joint venturer of any other
Person, or in any other capacity, directly, indirectly or beneficially induce or
attempt to induce (i) any Person which is a customer of the Company or any of
its subsidiaries, or which otherwise is a contracting party with the Company or
any of its subsidiaries, as of the date hereof or at any time hereafter during
the Restricted Period, to cease doing business with or to terminate, alter or
amend any written or oral agreement or understanding with the Company or any of
its subsidiaries, or (ii) any Person which is an employee or contractor of the
Company or any of its subsidiaries as of the date hereof or at any time
hereafter during the Restricted Period to terminate or otherwise separate their
employment or contractor arrangement with the Company or any of its
subsidiaries, or recruit, solicit or hire any such Person.
(d)    Injunctive Relief. The Executive agrees that the breach of this Section 6
by the Executive will cause irreparable damage to the Company and that in the
event of such breach the Company shall have, in addition to any and all remedies
of law, the right to an injunction, specific performance or other equitable
relief to prevent the violation of the Executive’s obligations hereunder. The
Executive waives any requirement by the Company to provide any bond or other
security in connection with such injunction, specific performance or other
equitable relief.
(e)    Enforcement. The Company and the Executive agree that the covenants set
forth in this Section 6 shall be enforced to the fullest extent permitted by
law. Accordingly if, in any judicial or similar proceedings, a court or any
similar judicial body shall determine that such covenant is unenforceable
because it covers too extensive a geographical area or survives too long a
period of time, or for any other reason, then the parties intend that such
covenant shall be deemed to cover only such maximum geographical area and
maximum period of time, and shall otherwise be deemed to be limited in such
manner, as will permit enforceability by such court or similar body. The Company
and the Executive further agree that covenants set forth in this Section 6 are
reasonable in all the circumstances for the protection of the legitimate
interests of the Company and its Members (as defined in the LLC Agreement). In
the event that any one or more of such covenants shall, either taken by itself
or themselves together, be adjudged to go beyond what is reasonable in all the
circumstances for the protection of the interests of the Company and its
Members, but would be adjudged reasonable if any particular covenant or
covenants or parts thereof were deleted, restricted or limited in a particular
manner, then the said covenants shall apply with such deletions, restrictions or
limitations, as the case may be.

9



--------------------------------------------------------------------------------



7.Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
8.Mutual Drafting. Each Party has had the opportunity to be represented by
counsel of its choice in negotiating this Agreement. This Agreement shall
therefore be deemed to have been negotiated and prepared at the joint request,
direction and construction of the Parties, at arm’s length, with the advice and
participation of counsel, and shall be interpreted in accordance with its terms
without favor to either Party, and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.
9.Section 409A of the Internal Revenue Code. Notwithstanding anything contained
in this Agreement to the contrary, to the maximum extent permitted by applicable
law, amounts payable to the Executive pursuant to Section 4 are intended to be
made in reliance upon Treas. Reg. § 1.409A-1(b)(4) (short-term deferral). No
amounts payable under this Agreement upon the Executive’s termination of
employment shall be payable unless the Executive’s termination of employment
constitutes a “separation from service” within the meaning of Treas. Reg. §
1.409A-1(h). The Company and the Executive intend that their exercise of
authority or discretion under this Agreement shall comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”). If any provision
of this Agreement does not satisfy the requirements of Section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A, the Company shall reform the
provision. However, the Company shall maintain to the maximum extent practicable
the original intent of the applicable provision without subjecting the Executive
to additional tax or interest, and the Company shall not be required to incur
any additional compensation expense as a result of the reformed provision. In no
event whatsoever shall the Company be liable for any tax, interest or penalties
that may be imposed on the Executive under Section 409A. Notwithstanding the
foregoing, no particular tax result for Executive with respect to any income
recognized by Executive in connection with this Agreement is guaranteed. Neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Executive harmless from any or all such taxes, interest, or
penalties, or liability for any damages related thereto. The Executive
acknowledges that he has been advised to obtain independent legal, tax or other
counsel in connection with Section 409A. Each payment under this Agreement is
intended to be a “separate payment” and not a series of payments for purposes of
Section 409A. Any payments or reimbursements of any expenses provided for under
this Agreement shall be made in accordance with Treas. Reg. §
1.409A-3(i)(1)(iv). All references in this Agreement to Section 409A include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Section 409A.
10.Governing Law and Jurisdiction. This Agreement shall be construed and
enforced under and be governed in all respects by the laws of the State of
Delaware, without regard to the conflict of laws principles thereof. The Company
and the Executive hereby consent and submit to the exclusive personal
jurisdiction of the court in and of the State of Delaware and to the courts to

10



--------------------------------------------------------------------------------



which the decisions of appeal of such courts may be taken and consents that
service of process with respect to all courts in and of the State of Delaware
may be made by registered mail to Executive’s address on file with the Company.
11.Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive to any affiliate or in the event that the Company shall after the
Effective Date effect a reorganization, consolidate with or merge into, any
entity or transfer all or substantially all of its properties or assets to any
entity. This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
12.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
13.Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Legal Department or to such other address as any Party may
specify by notice to the other actually received.
14.Entire Agreement. This Agreement constitutes the entire agreement among the
Parties hereto pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect to such subject matter,
including without limitation the Vesting Agreements and that certain Amended and
Restated Executive Noncompetition Agreement between CII and the Executive dated
March 18, 2012; provided, however, that nothing herein shall be deemed to
invalidate the prior issuance of the Common Units and Preferred Units issued to
the Executive and the Founder Investors pursuant to the Vesting Agreements.
15.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
16.Headings. The headings and captions in this Agreement are for convenience
only, and in no way define or describe the scope or content of any provision of
this Agreement.
17.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
[Remainder of page is intentionally blank.]

11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have hereunto set their hands under seal, effective as of the Effective Date.
Executive


______________________________

Daniel P. Caruso


Communications Infrastructure Investments, LLC


By:_________________________
Name: Ken desGarennes
Title: Chief Financial Officer


For purposes of Section 4 only:


Bear Equity, LLC


By:_________________________
Name: Dan Caruso
Title: Manager
Bear Investments, LLLP


By:_________________________
Name: Dan Caruso
Title: General Partner











12



--------------------------------------------------------------------------------



SCHEDULE A


Common Units of CII Issued to Executive:


 
Entity
Number of Executive Common Units
Vesting Schedule


Class A Common Units:
 
 
   Issued as of December 31, 2007:
 
 
   Bear Investments, LLLP
7,470,834
100% vested
   Daniel P. Caruso
2,490,277
100% vested
 
 
 
   Issued as of March 21, 2008:
 
 
   Bear Investments, LLLP
2,805,555
100% vested
   Daniel P. Caruso
2,805,556
100% vested
Total Class A Common Units
15,572,222
 
 
 
 
Class B Common Units:
 
 
   Issued as of October 20, 2009:
 
 
   Bear Investments, LLLP
0
 
   Daniel P. Caruso
2,300,000
100% vested
 
 
 
   Issued as of March 19, 2010:
 
 
   Bear Investments, LLLP
1,300,000
100% vested
   Daniel P. Caruso
0
 
Total Class B Common Units
3,600,000
 
 
 
 
Class D Common Units:
 
 
   Issued as of January 24, 2011:
 
 
   Bear Investments, LLLP
8,096,118
100% vested
   Daniel P. Caruso
0
 
Total Class D Common Units
8,096,118
 


Class E Common Units:
 
 
   Issued as of June 1, 2011:
 
 
   Bear Investments, LLLP
2,007,425
669,142 shares vested on May 15, 2012; remaining shares vest in equal monthly
installments thereafter (1/36 of the total number of shares per month); fully
vested on May 15, 2014
   Daniel P. Caruso
0
 
Total Class E Common Units
2,007,425
 
 
 
 


13



--------------------------------------------------------------------------------





Class F Common Units:
 
 
   Issued as of January 31, 2012:
 
 
   Bear Investments, LLLP
12,500,000
4,166,667 shares vested on January 31, 2013; remaining shares vest in equal
monthly installments thereafter (1/36 of the total number of shares per month);
fully vested on January 31, 2015
   Daniel P. Caruso
0
 
Total Class F Common Units
12,500,000
 




Class G Common Units:
 
 
   Issued as of August 13, 2012:
 
 
   Bear Investments, LLLP
40,066,357
13,355,452 shares vested on August 13, 2013; remaining shares vest in equal
monthly installments thereafter (1/36 of the total number of shares per month);
fully vested on August 13, 2015
   Daniel P. Caruso
0
 
 
 
 
Total Class G Common Units
40,066,357
 
 
 
 


Class H Common Units:
 
 
   Issued as of February 15, 2013:
 
 
   Bear Investments, LLLP
29,594,708
9,864,902 shares vest on February 15, 2014; remaining shares vest in equal
monthly installments thereafter (1/36 of the total number of shares per month);
fully vested on February 15, 2016
   Daniel P. Caruso
0
 
 
 
 
Total Class H Common Units
29,594,708
 
 
 
 
 
 
 


14



--------------------------------------------------------------------------------







Class I Common Units:
 
 
   Issued as of August 15, 2013:
 
 
   Bear Investments, LLLP
11,982,894
3,994,298 shares vest on August 15, 2014; remaining shares vest in equal monthly
installments thereafter (1/36 of the total number of shares per month); fully
vested on August 15, 2016
   Daniel P. Caruso
0
 
 
 
 
Total Class I Common Units
11,982,894
 




Class J Common Units:
 
 
   Issued as of February 15, 2014:
 
 
   Bear Investments, LLLP
14,964,119
4,988,039 shares vest on February 15, 2015; remaining shares vest in equal
monthly installments thereafter (1/36 of the total number of shares per month);
fully vested on February 15, 2017
   Daniel P. Caruso
0
 
 
 
 
Total Class J Common Units
14,964,119
 
 
 
 
 
 
 
Total Executive Common Units
138,383,843
 




























15



--------------------------------------------------------------------------------









Preferred Units of CII Issued to Executive:




 
Entity
Number of Executive Preferred Units
Vesting Schedule


Class A Preferred Units:
 
 
   Issued as of December 31, 2007:
 
 
   Bear Equity, LLC
4,000,000
100% vested
Total Class B Preferred Units
4,000,000
 
 
 
 
 
 
 
Class B Preferred Units:
 
 
   Issued as of December 29, 2010:
 
 
   Bear Equity, LLC
390,000
100% vested
 
 
 
   Issued as of January 5, 2011:
 
 
   Bear Equity, LLC
580,000
100% vested
Total Class B Preferred Units
970,000
 








16

